DETAILED ACTION

Response to Amendment and Arguments
The amendment filed 07/18/2022 has been entered and fully considered. Applicant’s amendments have overcome the claim rejections and objections identified in the previous office action. The previous rejections have been withdrawn. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by applicant’s representative Mr. Mark Swanson Reg. No. 48498 on telephonic interview on 07/27/ 2022. The claims were amended to overcome the prior art rejections.
The application has been amended as follows:
Claims:
Claim 40. (Currently Amended) A system for leak detection and monitoring, the system comprising: a plurality of portable leak detection devices each adapted to be distributed in a device array of different spaced apart locations over an area of interest that contains a suspected gas leak, wherein when distributed and activated the plurality of leak detectors form an ad hoc local area mesh network over the area of interest, each of the plurality of portable leak detection devices comprising:
 a gas sensor;

 an aggregator for aggregating leak detection data obtained from the gas sensor of each of the plurality of leak detection devices;

 a peer-to-peer communication antenna configured to communicate wirelessly amongst and between the plurality of portable leak detection devices in the device array, and to receive leak detection data from all of the plurality of portable leak detection devices in the device array; and

 a user interface communication antenna configured to communicate wirelessly with mobile access devices, wherein each of the peer-to-peer communication antenna and the user interface communication antenna communicate wirelessly by a short-range communication protocol; and

 a display user interface to display and allow viewing of leak detection data of the device array, wherein the display user interface with leak detection data of all of the plurality of portable leak detection devices in the device array is directly accessible from any selected one of all of the portable leak detection devices by the mobile access devices at the area of interest by directly connecting, using the short- range communication protocol, to the user interface communication antenna of the selected any one of all of the plurality of portable leak detection devices, without a designated central or coordinator node; GTI-21044MDS/ISerial No.: 16/211,461 wherein the display user interface comprises a web browser displayable on each of the mobile access devices, and the display user interface is simultaneously accessible on the each of the mobile access devices from and through connection with the selected any one of the plurality of portable leak detection devices and also from direct connection to any other of the portable plurality of leak detection devices, and
wherein the selected one of all of the portable leak detection devices is a closest one of the portable leak detection devices in proximity to a corresponding one of the mobile access devices at the area of interest.

Claim 45: Cancelled.
Allowable Subject Matter
Claims 30-40, and 42-44 are allowed. 
The following is an examiner's statement of reasons for allowance. 

Regarding claim 40 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a system for leak detection and monitoring wherein the selected one of all of the portable leak detection devices is a closest one of the portable leak detection devices in proximity to a corresponding one of the mobile access devices at the area of interest, in conjunction with the remaining claim limitations.
Claims 30-39 are allowable due to at least their dependency on claim 40.
Regarding claim 42 the prior art of record documents, individually or in combination, fail to anticipate or render obvious a method for remote gas sensing in an area of interest wherein each of the mobile access devices at the area of interest can connected directly to a closest one of the plurality of portable gas sensors at the area of interest, in conjunction with the remaining claim limitations.
Claims 43-44 are allowable due to at least their dependency on claim 42.

Reason for Allowance
the closest prior art found by the examiner includes:
Cornwall et al. ( US20170193790A1, “Cornwall”)
Wang et al. (US 20180024091A1, “Wang”)
Dungan (US 6794991 B2, “Dungan”)
Huang et al. (CN-202693568-U, “Huang”)
BANG (KR20170050244A, “BANG”, prior art of record - all citations are to the previously provided English translation)
Park et al. (KR102171557CANEIRO, “Park”, prior art of record - all citations are to the previously provided English translation)
Webb et al. (US20020073767A1, “Webb”)
Li et al. (US5425268A, “Li”)

Cornwall in figs. 1-9 discloses a system 100 for leak detection and monitoring, the system 100 comprising: a plurality of leak detection devices (800 /106-114) each adapted to be distributed in a device array of different spaced apart locations over an area of interest that contains a suspected gas leak (e.g. abstract), wherein when distributed and activated the plurality of leak detectors form a mesh network (¶0015- explicitly teaches a mesh network) over the area of interest, each of the plurality of leak detection devices (e.g.800 /106-114) comprising: a gas sensor (140/838); an aggregator(130/830) for aggregating leak detection data obtained from the gas sensor (140/838) of each of the plurality of leak detection devices (800/106-114); a
Wang in Figs.1 and 3 and e.g., citation below teaches :
¶0113: Throughout this disclosure, the terms environmental sensing devices (or instruments) 108, area monitors 110, and it should be understood that any of methods, systems, applications, interfaces, and the like described herein may be used by any of the environmental sensing devices (or instruments) 108, and area monitors 110.
In embodiments, the environmental sensing devices 108 and area monitors 110 may communicate with one another using a mobile ad hoc wireless network (MANET) 104. As used herein, the term MANET is a continuously self-configuring, infrastructure-less network of mobile devices connected wirelessly. One such MANET that may be implemented is a mesh network. As used herein a mesh network is a network topology in which each node relays data for the network and all mesh nodes cooperate in the distribution of data in the network.
In embodiments, the mesh network can enable communication between components of the system without the need of other conventional communications technology for wireless communication, such as WiFi, satellite, or cellular technologies.
By utilizing the mesh network, devices can communicate with one another to transmit messages from devices to other devices to communicate with one another or to pass information among devices or to eventually transmit the message to a device on the perimeter of the network for forwarding to another network, such as a device in the cloud.
This disclosure may also include devices, nodes, and the like communicating on a peer-to-peer network (P2P), which may be part of a mesh network.
¶0121:  Points in a network are called nodes. Nodes in the mesh wireless network 104 may include instruments 108, 110, devices 118, beacons 102 (which are described further herein), gateways 131, 112, docks 122, and the like.
¶0122:  because each device communicates with all other devices within range.
¶0132: In embodiments utilizing mesh networking, which is a collection of wireless nodes that communicate with each other either directly or through one or more intermediate nodes, the nodes may operate in harmony, cooperatively passing information from point A to point B by making forwarding (routing) decisions based on their knowledge of the network.
¶0233: The remote computer may further be configured to display the location of the portable environmental sensing devices in a map of the work area and transmit the map for display on any of the portable environmental sensing devices. The data transmitted by the communications facility can be sensed gas data, wherein the hazardous condition is based on the sensed gas data exceeding a threshold. The remote computer may be further configured to display the sensed gas data in a map of the work area, wherein a size of the representation of the gas data is proportional to the gas level.
¶0281: Continuing with another example of an application of the worker safety system, an application, which may be executing on instruments 108/110, devices 118, the server 130 or on a third party device, may prepare a dynamic map view of node location in the ad-hoc P2P or mesh network to monitor and display one or more node locations.
wherein the data may be further displayed in the map view.
Therefore
 Wang teaches the plurality of leak detectors (¶0121: nodes 108 and 110 and ¶0113 devices 108/110 may be gas detection/gas sensing instruments) form an ad hoc local area mesh network (network 104- e.g.,¶0113: devices 108 and110 may communicate with one another using a mobile ad hoc wireless network (MANET) 104 and communicating on a peer-to-peer network (P2P) ¶0122: each device communicates with all other devices within range also¶0132) and each of a peer-to- peer communication antenna and the user interface communication antenna communicate wirelessly by a short-range communication protocol to the user interface communication antenna of the selected any one of detection devices (e.g.,¶0122 and ¶0132 and ¶0113- In embodiments, the mesh network can enable communication between components of the system without the need of other conventional communications technology for wireless communication, such as WiFi, satellite, or cellular technologies- By utilizing the mesh network, devices can communicate with one another to transmit messages from devices to other devices to communicate with one another or to pass information among devices or to eventually transmit the message to a device on the perimeter of the network for forwarding to another network, such as a device in the cloud- This disclosure may also include devices, nodes, and the like communicating on a peer-to-peer network (P2P), which may be part of a mesh network- ), without a designated central or coordinator node (¶0122 and ¶0132), wherein the display user interface is directly accessible from any selected one of leak detection devices (¶0232-smart device 118 or the remote computer may further be configured to display the location of the portable environmental sensing devices in a map of the work area and transmit the map for display on any of the portable environmental sensing devices. The data transmitted by the communications facility can be sensed gas data, wherein the hazardous condition is based on the sensed gas data exceeding a threshold. The remote computer may be further configured to display the sensed gas data in a map of the work area, wherein a size of the representation of the gas data is proportional to the gas level) comprises a web browser displayable (¶0232 and ¶0281) on each of the mobile access devices (118,131,112), and the display user interface is simultaneously accessible on the each of the mobile access devices from and through connection with any one of the plurality of leak detection devices (110/108 and e.g.,¶0132communicate with each other either directly or through one or more intermediate nodes, the nodes may operate in harmony, cooperatively passing information from point A to point B by making forwarding (routing) decisions based on their knowledge of the network) and from more than one of the plurality of leak detection devices (also Fig.3 and ¶232-¶0234: ¶0233 recites a plurality of portable environmental sensing devices 108, 110 in a work area adapted to communicate with one another in a mesh network 104, some devices 108, 110 are shown in communication with a remote server 130 or computer via a communications facility, such as a dock 122, gateway 112, mobile gateway 131, or smart phone 118 ¶0234 discloses providing web interface).

Dungan at least in figures 1-5 and C.1 L.33 and C.2 L.49 teaches plurality of portable gas sensors (24) that can be used as nodes in a system  for leak detection and monitoring.

Cornwall, Wang and Hwang do not  disclose the selected one of all of the portable leak detection devices is a closest one of the portable leak detection devices in proximity to a corresponding one of the mobile access devices at the area of interest.

The prior art listed in the record fail to remedy the deficiency of Cornwall, Wang and Hwang.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856   

/DANIEL S LARKIN/Primary Examiner, Art Unit 2856